Citation Nr: 0712022	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to an initial compensable evaluation for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1956 until 
December 1959 and again from June 1960 until August 1963.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  Thereafter, the appellant's 
claims folder was returned to his local RO in Louisville, 
Kentucky.

In a September 2004 letter, the veteran appears to be making 
claims of entitlement to service connection for a respiratory 
disability and for a total disability rating based on 
individual unemployability.  The Board refers these issues 
back to the RO for appropriate action.


The issue of entitlement to an initial compensable rating for 
hearing loss of the right ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record demonstrates that a 
left ear sensorineural hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
periods of active service.




CONCLUSION OF LAW

Left ear hearing loss was not incurred in, or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of a 
February 2003 letter from the RO to the veteran.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection is denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim as well as a lay statement submitted on his behalf.  
The Board has carefully reviewed these statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

The Board also notes that a computer printout containing the 
heading "SSA Inquiry" in the claims folder reflects that 
the veteran is in receipt of Social Security Administration 
(SSA) disability benefits as of September 1994.  The Board 
observes that the record does not contain a copy of the SSA 
determination granting such benefits or the clinical records 
considered in reaching the determination.  Importantly, the 
Board notes that the claims file does not contain any further 
documentation or statements regarding the veteran's receipt 
of SSA benefits.  The Board also observes that there is 
current diagnosis pertaining to the veteran's hearing loss of 
the left ear.  Further, the veteran has been afforded a VA 
examination regarding his claim of hearing loss of the left 
ear.  Significantly, the record does not contain complaints 
or findings regarding hearing loss until approximately 1997, 
which is a few years after the 1994 disability onset date 
indicated on the SSA inquiry record.  Moreover, the veteran 
has not argued that these records are relevant to the present 
appeal.  Therefore, the Board finds that the SSA records are 
not pertinent to the veteran's claim of entitlement to 
service connection and, as such, there is no violation of the 
duty to assist by VA in this regard.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et al. eds., 1988)).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
hearing loss in the left ear.  The first question for 
consideration in evaluating a nonpresumptive direct service 
connection claim is whether the competent evidence 
demonstrates a current disability.  The Board notes that an 
audiometric data from the July 2003 VA examination 
establishes that the veteran has a current left ear hearing 
loss disability for VA purposes per 38 C.F.R. § 3.385.  Based 
on this evidence, the first element of a service connection 
claim is therefore satisfied.

Regarding an in-service incurrence, the Board initially notes 
that the veteran had two periods of active duty.  The January 
1956 clinical enlistment examination and the November 1959 
clinical separation examination both indicate 15/15 left ear 
whispered voice and spoken voice hearing.  The service 
medical records from this period of active duty do not 
contain complaints or findings regarding hearing loss.  These 
entrance and separation examinations did not contain 
audiometric data.  The June 1960 clinical entrance 
examination for the veteran's second period of active service 
revealed 15/15 left ear whispered voice hearing.  The 
veteran's service medical records from the veteran's second 
period of service do not refer to a complaint or finding of 
left ear hearing loss.  At the time of separation from active 
service in June 1963, the veteran did not complain of hearing 
loss.  The audiometric results from the clinical separation 
examination revealed hearing threshold levels in decibels in 
the left ear were 5 (20), 0 (10), 0 (10), and 15 (20) at 500, 
1000, 2000, and 4000 Hertz, respectively.  (Prior to November 
1967, the service department reported audiometric test 
results under American Standard Associates (ASA) values.  The 
Department of Defense adopted the International Standards 
Organization (ISO) values in November 1967.  In July 1966, 
the VA adopted the ISO standard, which is the standard 
applied in 38 C.F.R. § 3.385.  The figures in parentheses 
represent the conversion from the ASA to the ISO values.)  
Significantly, however, the service medical records do not 
reveal that the veteran had hearing loss in the left ear, as 
defined by Hensley, on the examination with audiometric 
findings at the time of separation from service in June 1963.  

In terms of an in-service injury, it is also conceded that 
the veteran was exposed to acoustic trauma in service.  The 
veteran claims, including as described in a September 2002 
statement in support of his claim, that he was exposed to 
engine noise from ships during both period of service.  The 
Board observes that the veteran's DD Form 214 indicates that 
while in the Navy, the veteran's related civilian occupation 
was a "crane operator portable."  The veteran's DD 214 from 
his period of active service with the Army indicates that his 
specialty was "Marine Engineer" and the related civilian 
occupation was "Maintenance Man Engine."  As such, the 
Board finds that the veteran's contention that he was exposed 
to acoustic trauma of engine noise from ships to be 
consistent with the circumstances of his military service.  
38 U.S.C.A. § 1154(a) (West 2002) (stating that consideration 
shall be given to the places, types, and circumstances of 
such veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence).

Post-service, the Board also notes that record establishes 
that the first documented complaint of hearing loss was in 
the mid- to late-1990s, many years after the veteran's 
separation from service.  See April 2003 outpatient treatment 
record.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  

Regarding a clinical opinion relating the veteran's current 
left ear hearing loss to service, the veteran was afforded a 
VA examination in July 2003.  The VA examiner diagnosed the 
veteran with bilateral sensorineural hearing loss.  The 
veteran denied other ear-related symptoms, except for 
tinnitus.  The veteran reported a history positive for 
occupational noise exposure.  The examiner opined that "it 
would seem as likely as not that the hearing loss in the left 
ear was not the result of the patient's military noise 
exposure."  The examiner supported his opinion by citing the 
presence of occupational noise exposure after the veteran's 
military noise exposure.  The Board also finds it significant 
that the VA examiner, in relating the veteran's right ear 
hearing loss to service, specifically pointed out the veteran 
had hearing loss in his right ear upon separation from 
service in 1963.  In this regard, the Board again notes that 
audiometric data obtained upon separation from service in 
1963 revealed normal hearing in the left ear.  The Board 
places a high probative value on this examiner's opinion 
because the claims folder was reviewed and supporting 
rationale was provided.  Moreover, there is no clinical 
evidence of record linking the veteran's left ear hearing 
loss to his periods of service.  Thus, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection on a direct basis for his left ear hearing 
loss disability.
 
In order to establish service connection on a presumptive 
basis, the veteran's left ear sensorineural hearing loss must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his service.  In 
this case, the first clinical documentation of hearing loss 
was many years after service as previously noted.  As such, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a presumptive basis.  

The veteran has expressed a belief, including in his August 
2004 substantive appeal, that his left ear hearing loss is 
causally related to his service.  Additionally, a lay 
statement from the veteran's spouse has been submitted on 
behalf of the veteran.  The Board notes that the veteran and 
other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, neither the veteran nor his spouse 
has been shown to possess the requisite skills necessary to 
be capable of making medical conclusions.  Thus, their 
statements do not constitute competent medical evidence and 
lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Although the Board concludes that the evidence is sufficient 
to establish that the veteran sustained acoustic trauma in 
service, the competent clinical evidence of record fails to 
establish that his current left ear hearing loss disability 
is related to such incident in service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for hearing loss in the 
left ear is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The Board notes that the November 2003 rating decision 
granted the veteran service connection for hearing loss in 
the right ear, with an initial noncompensable evaluation, 
effective September 30, 2002.  Thereafter, the veteran 
submitted a VA Form 21-4138, dated in February 2004, and 
indicated that he wanted to appeal the November 2003 rating 
decision that granted him service connection for "hearing 
loss at '0' percent."  This statement may be reasonably 
construed as a notice of disagreement with the November 2003 
rating decision initial rating assignment.  A statement of 
the case has not been issued with regard to such issue.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with a Statement of the 
Case as to the issue of entitlement to an 
initial compensable evaluation for 
hearing loss in the right ear.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


